Title: To James Madison from Joseph Treat, [ca. September 1815]
From: Treat, Joseph
To: Madison, James


                    
                        Sir.
                        [ca. September 1815]
                    
                    To whom can I so properly inscribe the following sheets, as to yourself? since the abuse which compels me to appeal to your justice, and the public sympathy reached me through the medium of a commission, signed by your hand, and conferred upon me without solicitation.
                    The fitness of the application will I hope supercede the necessity of an apology for the intrusion, and secure your approbation of the trespass I make on your time.
                    To you it will not be improper to remark, what may be well applied to every fellow citizen; that the rights of persons and of property, and the very existence of the republic, depend on the inflexible maintenance of the letter of the constitution and the law. Admit a latitude of construction for the

extension of power, and you throw down the barriers of the public safety, and insensibly mould the palladium of our liberties, into that form which may best suit the grasp of ambition.
                    It is not for redress of my personal injuries, however unmerited and extreme, that I have ventured to intrude the recital of those injuries on your attention; proved as they have been by testimony on which a military tribunal has vindicated my honour; but it is to warn you of the perfidy, the violence, and usurpation, of which the officer is capable, whom blind fortune has imposed on you for the chief of the national military force; that you may assert the supremacy of the laws, and prevent the recurrence of similar outrages, on the rights of those who have the right to look up to you for protection.
                    Every encroachment on the laws, however minute, is a step toward despotism; and therefore, the slightest infraction of them should be instantaneously checked; or the precedents of yesterday, may become laws to day, and political expediency may readily be converted into stilts for power to-morrow; mounted on which, those, who administer the government, may trample the governed into the dust.
                    The articles of war clearly define the few rights of a soldier, and these ought to be stedfastly guarded, as well by a strict observance of the compact with the state, as by that chaste sense of delicacy and honour, which has been considered the peculiar attribute of military men; but if a military chief, to gratify his caprice or resentment, or to blazon forth his character for sensibilities to which he is a stranger, can rob a subordinate of his sword, and expel him from his legitimate corps, then military tribunals become superfluous; by the same exertion of power he may make appointments to command, and thus save the President of the United States the responsibility of nominating, and the Senate that of confirmation.
                    Or, if a military chief may, WITH IMPUNITY, suspend an officer from command, on a groundless pretext, and, disdaining all explanation, promise him a court of enquiry into his conduct; if he may, after making such promise, prejudge the object of his blind wrath, and in an official despatch recommend that he should be arbitrarily stricken from the honourable rolls of the army, without a hearing, and in violation of the sacred charter of the land; if, when pressed for the promised enquiry, the chief, to elude it, should, by his official organ, inform the applicant that he was not on the rolls, and could not have an enquiry: if, on the declaration of this injured officer, that in the alternative of being refused an enquiry, he should apply to the secretary of war for redress, this chief, dreading the appeal, should suddenly shift his ground, again recognise as an officer, the subject of his vengeance, and abandoning the enquiry, which he had repeatedly promised, should charge him with an infamous crime, and cause him to be arrested: if the arrested officer, unaffected by this menace, remaining firm to

his purpose, should be peremptorily ordered for trial on the 3d of October, 1814, before a general court martial then in session at Fort Erie, and yet should not be able to procure a copy of the charge on which he was to be arraigned, until the 12th of the same month, on which day said court was dissolved, and he still continued in arrest: if, after repeated subsequent applications for a hearing, this arrested officer could not obtain a trial until the 5th of April, 1815, although several general courts martial had been holden during the interval: if, after all these arbitrary delays and denials of justice; after the denunciation of the chief (on the 5th of July, nine months before) who held up his subordinate as a spectacle of reproach to the army, and a subject of vilification to licentious prints; after depriving him of all participation in the scenes of glory which awaited his comrades in arms: I repeat, Sir, if after these multiplied privations, indignities, and wrongs, the proceedings of the general court martial, before which this officer was tried, should not furnish a shadow of cause for his arrest; and if by a solemn court of law and honour, selected by the accuser himself, the injured citizen should be honourably acquitted of the foul offence imputed to him, by the author of his wrongs; then, I will most respectfully enquire, what is the effect of the law, and where is the security to the feelings or fame, the rights or interests of subordinate officers, against the outrages of ignorance and brutality? The facts are before you, and the decision must rest upon your own mind.
                    But it cannot be overlooked, Sir, that in a government whose venality and corruption, has long been a popular theme, the hand of criminal justice seized on a military commander, for inflicting an arbitrary punishment on a non-commissioned officer, and that Governor Wall, in spite of wealth and patronage, for this crime, expired on a gibbet.
                    Removed from the ranks of honour, and smarting under the sense of the wrongs I have suffered; I hope I may be excused for invoking your attention to the fundamental interests of the people, over whom you have been called to preside, involved as they have been in a case so extraordinary in a free commonwealth.
                    Suffer not pretensions to services, nor military rank and eclat, by whatever means attained, to sanction despotic rule, or screen the oppressor from merited punishment. In your hands I must hope the fountain of justice will continue undefiled; that men elevated to stations high and honourable, in trust for a young and glorious nation, will feel themselves bound to preserve its purity by their vigilance, and at every hazard and every sacrifice, transmit the rich inheritance to posterity; nor permit the source to be polluted, because too soon the poison will be diffused to the remotest streams, and then the blood of our fathers will have flowed without effect, and we shall have lived in vain.
                    With the best wishes for your fame and happiness, and for the honour,

prosperity, independence, and justice of our country. I remain, sir, with high consideration and respect, Your most obedient, humble servant,
                    
                        Joseph Treat,(Late) Capt. 21st Infantry,U. S. Army.
                    
                